SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of August, 2014 CHINA PETROLEUM & CHEMICAL CORPORATION 22 Chaoyangmen North Street, Chaoyang District, Beijing, 100728 People's Republic of China Tel: (8610) 59960114 (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-FüForm 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. ) Yes Noü (If "Yes" is marked, indicate below the file number assigned to registrant in connection with Rule 12g3-2(b): 82-. ) N/A This Form 6-K consists of: 1.An announcement regarding interim results for the six months ended June 60, 2014 of China Petroleum & Chemical Corporation (the “Registrant”); and 2.A copy of the interim report for the six months ended June 60, 2014 of the Registrant filed with the Hong Kong Stock Exchange. Document 1 Hong Kong Exchanges and Clearing Limited and The Stock Exchange of Hong Kong Limited takes no responsibility for the contents of this announcement, makes no representation as to its accuracy or completeness and expressly disclaims any liability whatsoever for any loss howsoever arising from or in reliance upon the whole or any part of the contents of this announcement. CHINA PETROLEUM & CHEMICAL CORPORATION (a joint stock limited company incorporated in the People’s Republic of China with limited liability) (Stock Code: 0386) INTERIM RESULTS ANNOUNCEMENT FOR THE SIX MONTHS ENDED 30 JUNE 2014 1 Important Notice This announcement is a summary of the 2014 Interim Report of Sinopec Corp The entire report is also contained in the website of the Shanghai Stock Exchange (www.sse.com.cn), The Stock Exchange of Hong Kong Limited (“Hong Kong Stock Exchange”) (www.hkex.com.hk) and Sinopec Corp. (www.sinopec.com). The investors should read the 2014 interim report for more details. The interim financial statements for the six-month period ended 30 June 2014 (the “reporting period”) of Sinopec Corp. and its subsidiaries (“the Company”), prepared in accordance with the Accounting Standards for Business Enterprises (“ASBE”) of the PRC, and International Financial Reporting Standards (“IFRS”), have been audited by PricewaterhouseCoopers Zhong Tian LLP and PricewaterhouseCoopers Certified Public Accountants respectively, and both firms have issued standard unqualified opinions on the interim financial statements contained in this announcement. 1 Basic Information of Sinopec Corp. Stock name SINOPEC CORP — — 中国石化 Stock code SNP SNP Stock Exchange Hong Kong Stock Exchange New York Stock Exchange London Stock Exchange Shanghai Stock Exchange   AuthorisedRepresentatives Secretary to theBoard Representative on Securities Matters Name Mr. Li Chunguang Mr. Huang Wensheng Mr. Huang Wensheng Mr. Zheng Baomin Address 22 Chaoyanmen North Street, Chaoyang District, Beijing, PRC Tel 86-10-59960028 86-10-59960028 86-10-59960028 86-10-59960028 Fax 86-10-59960386 86-10-59960386 86-10-59960386 86-10-59960386 E-mail ir@sinopec.com 2 Principal Financial Data and Indicators Principal Financial Data and Indicators Prepared in Accordance with China Accounting Standards for Business Enterprises (“ASBE”) Items As at 30 June 2014 As at31 December 2013 Changes from the end of the preceding year to the end of the reporting period   RMB million RMB million %   Total assets Total equity attributable to equity shareholders of the Company Items Six-month periods ended 30 June Changes over the same period of   the preceding year   RMB million RMB million %   Net cash flow from operating activities Operating income ) Net profit attributable to equity shareholders of the Company Net profit attributable to equity shareholders of the Company after deducting extraordinary gain/loss items Weighted average return on net assets (%) ) percentage points Basic earnings per share (RMB) Diluted earnings per share (RMB) 2 Principal Financial Data and Indicators Prepared in Accordance with International Financial Reporting Standards (“IFRS”) Items Six-month periods ended 30 June Changesover the sameperiod of the   preceding year   RMB million RMB million %   Operating profit Net profit attributable to owners of the Company Basic earnings per share (RMB) Diluted earnings per share (RMB) Net cash generated from operating activities Items As at 30 June 2014 As at 31 December 2013 Changes from the end of the preceding year to the end of the reporting period   RMB million RMB million %   Total assets Total equity attributable to owners of the Company 3 3 Number of Shareholders and Shareholdings of Principal Shareholders As at 30 June 2014, there were a total of 649,389 shareholders of Sinopec Corp., of which 642,938 were holders of A shares and 6,451 were holders of H shares. The public float of Sinopec Corp. satisfied the minimum requirements under the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited (the “Hong Kong Listing Rules”). Top ten shareholders Unit: shares Name of Shareholders Nature of shareholders  Percentage of shareholdings%   Total number of shares held   Changes of shareholdings1 Number of shares subject to pledged or lock-ups   China Petrochemical Corporation A share 0 HKSCC (Nominees) Limited2 H share ) Unknown 國泰君安證券股份有限公司3 A share 0 中證證券金融股份有限公司4 A share 49 0 卡塔爾控股有限責任公司－自有資金 A share 0 0 南方東英資產管理有限公司－南方富時中國A50ETF A share 0 全國社保基金一零六組合 A share ) 0 中國工商銀行－中銀持續增長股票型證券投資基金 A share 0 中國工商銀行－上證50交易型開放式指數證券投資基金 A share ) 0 全國社保基金一一零組合 A share 0 Note: 1 As compared with the number of shares as at 31 December 2013. 2 Sinopec Century Bright Capital Investment Limited, a wholly-owned overseas subsidiary of China Petrochemical Corporation, holds 553,150,000 H shares, which are included in the total number of shares held by HKSCC (Nominees) Limited. 3 At the end of the reporting period, 國泰君安證券股份有限公司 holds shares of Sinopec Corp. through self-run security account, security lending special account and refinancing guarantee account. 4 At the end of the reporting period, 中國證券金融股份有限公司 holds shares of Sinopec Corp. through self-run security account. Statement on the Connected Relationship or Acting-in-Concert Among the Aforementioned Shareholders: Sinopec Corp. is not aware of any connection or acting-in-concert among or between the top ten shareholders. 4 Information disclosed by H share shareholders in accordance with the Securities and Futures Ordinance as at 30 June 2014 Name of shareholders     Status of shareholders Number ofshares withinterests heldor regarded asbeing held As a percentageof total interests (H share) ofSinopec Corp.(%)   JPMorgan Chase & Co. Beneficial owner 326,271,617(L)     135,539,967(S) Investment manager 814,121,897(L)   Trustee (other than a bare trustee) 40,300(L) Custodian corporation/Approved lending agent 1,652,201,240(P) Blackrock, Inc. Interests of corporation controlled 1,896,689,730(L) by the substantial shareholder 25,825,600(S) Schroders Plc Investment manager 1,526,664,922(L) Note: (L): Long position, (S): Short position, (P) Lending pool Changes in the Controlling Shareholders and the de facto Controller There was no change in the controlling shareholder or the de facto controller in the reporting period. 4 Directors, Supervisors and Senior Management Equity Interests of Directors, Supervisors and Other Senior Management As at 30 June 3014, other than the 13,000 A shares of Sinopec Corp. held by vice president Mr. Ling Yiqun, none of the directors, supervisors and other senior management of Sinopec Corp. has held any shares of Sinopec Corp. 5 Save as disclosed above, the directors, supervisors and other senior management of Sinopec Corp. and their associates did not hold shares, bonds or any interest or short position (including any interest or short position in shares that is regarded or treated as being held in accordance with the Securities and Futures Ordinance (the “Ordinance”)) in the shares of Sinopec Corp. or any associated corporation (Please refer to the Interpretation of Part XV of the Ordinance), which, according to Divisions 7 and 8 of Part XV of the Ordinance, shall be informed to Sinopec Corp. and Hong Kong Stock Exchange, or pursuant to Section 352 of the Ordinance, shall be registered on the designated register as required by the Ordinance, or the Model Code for Securities Transactions by Directors of Listed Issuers (the “Model Code”) contained in the Hong Kong Listing Rules, shall be informed to Sinopec Corp. or Hong Kong Stock Exchange. 5 Business Review and Management’s Discussion and Analysis Business Review In the first half of 2014, global economic growth slowed down. China’s economy maintained its moderate growth, with GDP up 7.4%. Domestic consumption of oil products (including gasoline, diesel and kerosene) grew by 3.6%, with strong increase in gasoline and kerosene consumption but decline in diesel consumption over the same period in 2013. Domestic consumption of ethylene equivalent grew by 6.5%. In the first half of 2014, international crude oil price fluctuated at high level. The average spot price of Platts Brent in the period was USD 108.93 per barrel, up 1.3% year on year. The domestic crude oil price followed the international trend, and domestic gasoline and diesel prices were adjusted 9 times with 5 times up and 4 times down. The increase in both imports of low-priced chemicals and newly added domestic production capacity posed great challenges to domestic producers in the first half of the year, with chemical prices dropping continuously, and margins decreasing. 6 PRODUCTION AND OPERATIONS Exploration and Production In the first half of 2014, as a result of initiatives in five key areas in China, we continued to grow in oil and gas exploration and development. In exploration, we made further discoveries in west Sichuan, with a number of discoveries in the west rim of the Zhungar Basin, the Qintong sag of Jiangsu Province and North Erdos. In development, we strengthened our efforts in progressive exploration and reservoir characterisation, implemented a number of projects to build oil and gas production capacity, actively carried out gas production capacity building projects in Yuanba, middle-shallow layer of west Sichuan and Daniudi. We sustained rapid growth in conventional gas production. In unconventional resource development, we maintained our fast-track momentum in construction of shale gas capacity in Fuling of Sichuan Basin. By the end of June, average daily shale gas production hit 3.2 million cubic meters. The Company completed the overseas upstream assets acquisition from China Petrochemical Corporation at the end of 2013, significantly increasing our crude oil production. In the first half of 2014, our oil and gas production was 237.01 million barrels of oil equivalent, up 8% from the same period in 2013, of which crude oil output was 177.88 million barrels, representing an increase of 7.52% from the same period last year, and natural gas output was 354.8 billion cubic feet, an increase of 9.46%. Exploration and Production: Summary of Operations   Six-month period ended 30 June Changes   (%)   Oil and gas production (mmboe) Crude oil production (mmbbls) China Overseas Natural gas production (bcf) 1: For domestic production of crude oil, 1 tonne 7.1 barrels; for overseas production, 1 tonne 7.21 barrels. 2: For production of natural gas, 1 cubic meter 35.31 cubic feet. 7 Refining In the first half of 2014, we adjusted the refinery products mix according to the changes in domestic demand, optimised resource allocation, reduced procurement costs of crude oil, strengthened coordination of production and marketing, increased production and export of gasoline, jet fuel and other high-value-added products. We actively promoted the quality upgrading of our oil products and increased the output of diesel of GB IV standard significantly. We took advantage of specialised marketing of oil products and increased the sales of LPG, asphalt and petroleum wax. In the first half of 2014, we processed 116 million tonnes of crude oil, up by 0.32% compared with the first half of 2013, and increased oil product output by 2.68%, in which gasoline up by 9.63%, kerosene up by 19.74% and light yield up by 0.63 percentage points. Refining: Summary of Operations   Six-month period ended 30 June Changes   (%)   Refinery throughput (million tonnes) Gasoline, diesel and kerosene production (million tonnes) Gasoline (million tonnes) Diesel (million tonnes) ) Kerosene (million tonnes) Light chemical feedstock production (million tonnes) Light yield (%) percentage points Refining yield (%) percentage points Note: 1. Refinery throughput is converted at 1 tonne 7.35 barrels. 2. 100% production of joint ventures was included. 8 Marketing and Distribution In the first half of 2014, we expedited the restructuring and reform of our marketing business. We established Sinopec Marketing Company Ltd. and completed the auditing and evaluation of its assets, laid the foundation for marketing business reform. We established Sinopec Easy Joy Sales Co., Ltd. as another big step towards the specialised development of our non-fuel business. In light of sufficient market supply and fierce competition, we focused on resource allocation and optimised our marketing strategies to concentrate on premium products. We focused on customer base and retail market, raising comprehensive services of Sinopec retail stations and maximised the scale of our retail business. With our refueling card online-store and self-service apps and device put into operation, we improved the customer experience to provide one-stop customer service. In the first half of 2014, the total sales volume of oil products grew by 0.2% to 88.26 million tonnes, of which domestic sales were 81.04 million tonnes, up 0.4% from the previous year. Retail volume increased by 1.9% to 56.55 million tonnes. Sales from our non-fuel business reached RMB 7.19 billion, an increase of 10% from the same period in 2013. Marketing and Distribution: Summary of Operations   Six-month period ended 30 June Change   (%)   Total sales volume of oil products (million tonnes) Total domestic sales volume of oil products (million tonnes) Retail (million tonnes) Direct sales and Wholesale (million tonnes) ) Annualised average throughput per station (tonne/station)      As of30 June  As of31 December Change from the endof last year   (%)   Total number of Sinopec-branded service stations ) Company-operated ) 9 Chemicals In the first half of 2014, facing oversupply in the market, high and volatile feedstock costs and continued drop in chemical prices, we adjusted our feedstock and product mix and facilities configuration, processing more low-cost light feedstock into high-value-added products and strengthening research, development, production and marketing of new products; we optimised the facilities utilisation rate, integrated production with marketing and research, and shut down of non profitable units. We strengthened our supply-chain management to ensure stable production and sales. In the first half of 2014, ethylene production reached 5.084 million tonnes, up 5.0% from the same period in the previous year, and chemical sales volume was 29.2 million tonnes, up 4.1%. Major Chemical Products: Summary of Operations Unit of production: 1,000 tonnes   Six-month period ended 30 June Changes   (%)   Ethylene Synthetic resin Synthetic fiber monomer and polymer ) Synthetic fiber ) Synthetic rubber Note: Includes 100% of production of joint ventures. Health, Safety and the Environment and Low-Carbon Growth We improved and strictly implemented our Safe Production Accountability System, implemented the OSHA standard, and initiated safety inspections throughout the Company to identify potential risks and emergency response team building. As a result, we maintained safe production in general. The Company increased its efforts in environmental protection, energy conservation, emission reduction and green and low-carbon growth, and we initiated energy performance contracting and an energy management system. Our Clean Water and Blue Sky campaign is well underway, and proposed a program of Double the Energy Efficiency. In the first half of 2014, our COD in discharged wastewater fell by 3.84%, and SO2 emission fell by 4.73%, comprehensive energy intensity slightly increased by 1.83%. 10 Capital Expenditures Focusing on investment quality and returns, we made progress in a number of key projects. Total capital expenditure in the first half of 2014 was RMB 39.186 billion. Exploration and Production Segment recorded an expenditure of RMB 20.743 billion, mainly for oil and gas production capacity building, including Shengli oil field, Tahe oil field, Yuanba and Daniudi gas fields; Fuling shale gas field, and the South Yanchuan Coal-bed-methane project; Shandong and Guangxi LNG projects and natural gas pipeline projects, and overseas upstream projects etc. Refining Segment had capital expenditure of RMB 6.592 billion, mainly for completion of revamping projects in Shijiazhuang, Yangzi, Tahe and Jiujiang refinery and for quality upgrading of oil products. Chemicals Segment had expenditures of RMB 4.67 billion, mainly for acquisition of equity interests in Ningdong coal chemical project, investment in ZhongAn coal-chemical project, as well as product mix adjustment and basic chemical projects including Qilu acrylonitrile and Maoming polypropylene projects. Marketing and Distribution Segment had expenditures of RMB 5.83 billion, mainly for building and revamping service stations and for construction of oil product pipelines and depots. We added 261 new service stations in the first half of 2014. Corporate and Others had expenditures of RMB 1.351 billion, mainly for R&D facilities and IT projects. 11 Management’s Discussion and Analysis Parts of the following concerned financial data, unless otherwise stated, were abstracted from the company’s audited interim financial statements that have been prepared according to the International Financial Reporting Standards (“IFRS”). In the first half of 2014, China’s economy maintained its moderate growth while the growth rate of domestic demand for oil products slowed, with petrochemical product prices declining in the face of severe market competition. The Company’s turnover and other operating revenues were RMB 1,356.2 billion, representing a decline of 4.2% from the same period last year, and operating profit was RMB 52.3 billion, representing a year-on-year increase of 11.8%, mainly contributed by refining and marketing businesses. The following table sets forth major revenue and expense items in the consolidated income statement of the Company for the indicated periods:   Six-month periods ended 30 June     Change   RMB million RMB million (%)       Turnover and other operating revenues ) Turnover ) Other operating revenues ) Operating expenses ) ) ) Purchased crude oil, products, and operating supplies and expenses ) ) ) Selling, general and administrative expenses ) ) Depreciation, depletion and amortisation ) ) Exploration expenses (including dry holes) Personnel expenses ) ) Taxes other than income tax ) ) ) Other operating (expense)/income (net) ) — Operating profit Net finance costs ) ) Investment income and share of profit from associates and joint ventures Profit before taxation Tax expense ) ) ) Profit for the period Attributable to: Owners of the Company Non-controlling interests ) 12 Turnover and other operating revenues In the first half of 2014, the Company’s turnover was RMB 1,338.2 billion, representing a decrease of 4.1% over the first half of 2013. The following table sets forth the external sales volume, average realised prices and respective change rates of the Company’s major products in the first half of 2014 as compared with the first half of 2013.   Sales Volume (1,000 tonnes) Average realised price (VAT excluded) (RMB/tonne, RMB/thousand cubic meters)   Six-month periods ended 30 June Change Six-month periods ended 30 June Change   (%) (%)   Crude oil ) Domestic ) Oversea 84 — Natural gas (million cubic meters) Gasoline Diesel ) ) Kerosene ) Basic chemical feedstock ) Synthetic fibre monomer and polymer ) ) Synthetic resin Synthetic fibre ) ) Synthetic rubber ) ) Chemical fertiliser ) ) Most of the crude oil and a small portion of natural gas produced by the Company were used internally for refining and chemical production with the remainder sold to external customers. In the first half of 2014, the turnover from crude oil, natural gas and other upstream products sold externally amounted to RMB 34.7 billion, increasing by 24.1% year on year, accounting for 2.6% of the Company’s turnover and other operating revenues. The change was mainly due to both the growth of sales volume of crude oil and gas, and the increased natural gas prices compared with the same period in 2013. 13 Petroleum products (mainly consisting of refined oil products and other refined petroleum products) sold by Refining Segment and Marketing and Distribution Segment achieved external sales revenues of RMB 809.4 billion, representing a decrease of 1.3% over the same period of 2013 and accounting for 59.7% of the Company’s turnover and other operating revenues. This was mainly due to the decreased sales volume and price of diesel, fuel oil and other refined oil products. The sales revenue of gasoline, diesel and kerosene was RMB 657.6 billion, representing an increase of 1.3% over the same period in 2013, accounting for 81.2% of the sales revenue of petroleum products. Sales revenue of other refined petroleum products was RMB 151.8 billion, representing a decline of 11.2% compared with the first half of 2013, accounting for 18.8% of the sales revenue of petroleum products. The Company’s external sales revenue of chemical products was RMB 177.2 billion, representing a decrease of 1.7% over the same period of 2013, accounting for 13.1% of its turnover and other operating revenues. This was mainly due to the decreased sales volume and price of chemical products except synthetic resin. Operating expenses In the first half of 2014, the Company’s operating expenses were RMB 1,303.9 billion, representing a decrease of 4.7% over the first half of 2013. The operating expenses mainly consist of the following: Purchased crude oil, products, and operating supplies and expenses were RMB 1,099.8 billion in the first half of 2014, representing a decrease of 6.1% over the same period of 2013, accounting for 84.3% of the total operating expenses, of which: ‧ Crude oil purchasing expenses were RMB 424.9 billion as compared with RMB 436.6 billion during the same period of last year, representing a decrease of 2.7%. Total processed volume of crude oil purchased externally in the first half of 2014 was 86.72 million tonnes (excluding the volume processed for third parties), decreased by 1.5% over the first half of 2013. The average unit processing cost of crude oil purchased externally was RMB 4,899 per tonne, decreased by 1.3% over the first half of 2013. ‧ Other purchasing expenses were RMB 674.9 billion as compared with RMB 734.2 billion during the same period of last year, down by 8.1% year on year, mainly due to the slowdown of market demand growth and the reduction in the Company’s crude oil and oil products trading volume. Selling, general and administrative expenses of the Company totaled RMB 33.7 billion, representing an increase of 5.5% over the first half of 2014. This was mainly due to an increase in agency fees and labor costs. Depreciation, depletion and amortisation expenses of the Company were RMB 43.2 billion, representing an increase of 10.9% compared with the first half of 2013. This was mainly due to the increase of continuous investments in fixed assets. Exploration expenses in the first half of 2014 were RMB 5.6 billion, representing a decrease of 27.4% compared with the same period in 2013. This was mainly because the Company has optimised its exploration investment plan. 14 Personnel expenses were RMB 26.8 billion, representing an increase by 7.7 % compared with the corresponding period in 2013. This was mainly due to the increase of payroll cost in the labor market and payment to social securities fund. Taxes other than income tax totaled RMB 93.8 billion, representing a decrease of 0.7% compared with the first half of 2013. It was mainly due to the decreases of special income levy and the consumption tax as a result of lower crude oil price realisation and self-produced diesel sales volume decline. Operating profit In the first half of 2014, the Company’s operating profit was RMB 52.3 billion, representing an increase of 11.8% over the same period in 2013. Net finance costs In the first half of 2014, the Company’s net finance costs were RMB 8.8 billion, representing a year-on-year increase of 246.1%, among which, losses from fair market value changes of convertible bonds issued by the Company were RMB 2.2 billion as compared with a gain of RMB 0.8 billion over the same period of last year; losses from foreign exchanges were RMB 1.3 billion as compared with a gain of RMB 1.3 billion over the same period of last year, mainly due to the rapid depreciation Renminbi against US dollar in the first quarter of this year; and interest expenses were RMB 5.3 billion, up RMB 0.7 billion from the same period last year. Profit before taxation In the first half of 2014, the Company’s profit before taxation amounted to RMB 45.8 billion, representing an increase of 1.4% compared with the same period of 2013. Tax expense In the first half of 2014, income tax expense of the Company totaled RMB 11.9 billion, down by 6.4% from the same period last year, mainly due to a decline in profits from the Angola project over the same period of 2013. Profit attributable to non-controlling interests of the Company In the first half of 2014, profit attributable to non-controlling shareholders was RMB 1.3 billion, a decline of 38.5% over the same period of 2013, mainly due to the decreased profit from certain consolidated subsidiaries. Profit attributable to Owners of the Company In the first half of 2014, profit attributable to equity shareholders of the Company was RMB 32.5 billion, representing an increase of 7.5 % over the same period of 2013. 15 Assets, liabilities, equity and cash flows Assets, liabilities and equity   At 30 June At31 December Amount of   changes   RMB million RMB million RMB million   Total assets Current assets Non-current assets ) Total liabilities Current liabilities Non-current liabilities ) Total equity attributable to equity shareholders of the company Share capital Reserves Non-controlling Interests Total equity As at 30 June 2014, the Company’s total assets were RMB 1,429.5 billion, representing an increase of RMB 46.6 billion compared with that at the end of 2013, of which: ‧ Current assets increased by RMB 47.7 billion from the end of 2013 to RMB 420.7 billion, mainly attributable to the increase in the accounts receivable of RMB 28.2 billion and inventories of RMB 22.4 billion compared with that at the end of 2013. ‧ Non-current assets were RMB 1,008.8 billion, a decrease of RMB 1.1 billion over the end of 2013. On 30 June 2014 total liabilities of the Company were RMB 788 billion, an increase by RMB 26.7 billion from the end of 2013, of which: ‧ Current liabilities increased by RMB 33.1 billion from the end of 2013 to RMB 605 billion, mainly attributable to an increase in short-term loans to cover matured debt and working capital. ‧ Non-current liabilities decreased by RMB 6.4 billion from the end of 2013 to RMB 183 billion, mainly due to a decrease of RMB 9.4 billion in debentures payable. As at 30 June 2014, total equity attributable to equity shareholders of the Company was RMB 586.1 billion, representing an increase of RMB 17.3 billion compared with that at the end of 2013, mainly due to an increase in net profit in the first half of 2014. 16 Cash Flow The following table sets forth the major items on the consolidated cash flow statements for the first half of 2014 and 2013. Units: RMB million   Six-month periods ended 30 June Amount of   Changes Major items of cash flows RMB million RMB million RMB million   Net cash generated from operating activities Net cash used in investing activities ) ) Net cash generated from financing activities ) Net (decrease)/increase in cash and cash equivalents ) ) In the first half of 2014, net cash generated from operating activities was RMB 58.2 billion, representing an increase of RMB 25.3 billion in cash inflow over the first half of 2013. This was mainly attributable to an increase in EBITDA and a decrease in working capital taken-up over the same period of 2013. In the first half of 2014, net cash used in investing activities was RMB 62.7 billion, representing a decrease of RMB 4.4 billion in cash outflow compared with the same period last year, mainly due to the company’s strict control over payments for investment. In the first half of 2014, net cash generated from financing activities was RMB 2.5 billion, representing a decrease of RMB 32.1 billion in cash inflow from the same period last, mainly attributable to an increase in net cash generated from operating activities, a decrease in investment expenditure and a significant decline in financing demand. As of 30 June 2014, the Company’s cash and cash equivalents were RMB 13.2 billion, a decrease of RMB 1.9 billion from as of 31 December 2013. 17 Results of the principal operations by segments Segment Operatingincome(RMB million)    Operating cost (RMB million) Gross profitMargin* (%) Change inoperation income ona year-on-year Change in operating cost on a year-on-year basis (%) Change in gross profit margin on a year-on-year basis (%)   Exploration and Production ) ) Refining ) Marketing and Distribution ) ) Chemicals ) Corporate and Others ) ) Elimination of inter-segment sales ) ) N/A N/A N/A N/A Total ) ) Note: Gross profit margin (Income from principal operations – Cost of principal operations, tax and surcharges)/Income from principal operations On 14 February 2013, to supplement the Company’s working capital, Sinopec issued a total of 2,845,234,000 new H shares of RMB1 per share to more than six but not exceeding 10 placees independent of the Company. The placing price was HK$8.45/share (the closing price was HK$9.34/share on the price determination date). The net proceeds were equivalent to approximately US$3.091 billion and were all used for supplementing the general working capital of the Company in accordance with the resolution of the Board, of which US$1.610 billion were used for purchasing crude oil, and US$1.481 billion were used for repaying bank loans. The aforesaid proceeds have been utilized in the first half of 2013. 18 Business Prospects In the second half of the year, the global economic recovery is expected be slow. China’s economy will maintain its steady growth. We expect international oil prices to fluctuate continuously at a high level during the second half of 2014. Domestic demand for oil products, especially for gasoline, is expected to grow rapidly and demand for chemicals to grow slightly. We will focus on efficiency and profitability based on market dynamics and on safety and reliable operations. To achieve full-year production and operation target, we will undertake initiatives in the following key areas: In exploration and production, we will promote efficient and effective exploration in frontier areas, secure acreage for commercial development, continuously advance overseas oil development, and step up capacity building in Yuanba, Daniudi, middle-shallow layer of west Sichuan and Fuling shale gas projects. In refining, we will optimise procurement and allocation of crude oil to further reduce costs. We will continue to readjust the products mix and raise the output of high-value-added products. We will continue to upgrade oil product quality of GB IV highway diesel and GB V gasoline, and we will strengthen the marketing of LPG, asphalt and petroleum wax. In marketing and distribution, we will push forward the reform and restructuring of marketing business. We will optimise resources allocation, elaborately organise operation, take full advantage of our brand and existing network to expand retail volume. We will promote market-oriented development of non-fuel and other emerging businesses, and enhance the value-creation capability of our sales network. In chemicals, we will take the advantage of integration production, and further adjust our feedstock to reduce cost, modify our product mix and unit structure through better integration of production, marketing and research to produce more marketable products. We will also strengthen the business operation and marketing optimisation to further enhance marketing ability. 6 Dividend Dividend distribution for the year ended 31 December 2013 Upon its approval at the annual general meeting of the Sinopec Corp. for the year 2013, Sinopec Corp. distributed the final dividend of RMB 0.15 per share (tax inclusive). The final dividend for 2013 has been distributed to shareholders on 19 June 2014 who were registered as existing shareholders as at 30 May 2014. Combined with of the interim dividend of RMB 0.09 per share (tax inclusive), the total cash dividend for the year 2013 amounted to RMB 0.24 per share (tax inclusive). 19 Interim dividend distribution plan for the six-month ended 30 June 2014 As approved by the 19th meeting of the Fifth Session of the Board, the interim dividend for the six-month ended 30 June 2014 will be RMB 0.09 per share (tax inclusive) based on the total number of shares as of 23 September 2014 (the Record Date). The Sinopec Corp’s 2014 interim profit distribution proposal is in compliance with the articles of association of Sinopec Corp, and relevant procedures. The independent non-executive directors have issued independent opinions on it. For the holders of the A share of Sinopec Corp., the interim dividend will be distributed on the ex-dividend date. For the holders of H shares of Sinopec Corp, the interim dividend will be distributed on or before Tuesday, 30 September 2014 to the shareholders whose names appear on the H shareholder register of Sinopec Corp. on Tuesday, 23 September 2014. To be entitled to the interim dividend, holders of H shares shall lodge their share certificate(s) and transfer documents with Hong Kong Registrars Limited at 1712-1716, 17th floor, Hopewell Centre, No. 183 Queen’s Road East, Wanchai, Hong Kong, for registration of transfer, no later than 4:30 p.m. on Tuesday, 16 September 2014. The register of members of the H shares of Sinopec Corp. will be closed from Wednesday, 17 September 2014, to Tuesday, 23 September 2014 (both dates inclusive). The dividend will be denominated and declared in Renminbi (RMB), and distributed to domestic shareholders in RMB and to foreign shareholders in Hong Kong Dollar. The exchange rate for dividend to be paid in Hong Kong dollars is based on the average benchmark exchange rate of RMB against Hong Kong dollar as published by the People’s Bank of China one week preceding the date of declaration of dividends, being Friday, 22 August 2014. 7. Shareholdings of Major Subsidiaries The Subsidiaries whose individual subsidiaries’ net profit or investment income accounts for more than 10% of the Company’s net profit:     Net profit/ Investment Income Percentage of shares held Company Name Principal Business (RMB million) (%)   Sinopec Marketing Company Ltd. Sales of refined oil products 20 8 Financial statements Auditors’ opinion Financial statements □Unaudited √Audited Auditors’ opinion √Standard unqualified opinion □Not standard opinion Financial Statements Interim financial statements prepared under ASBE Consolidated and Parent Balance Sheets Unit：RMB million Items At 30 June 2014 At 31 December 2013 Consolidated Parent Consolidated Parent Current assets Cash at bank and on hand Bills receivable Accounts receivable Other receivables Prepayments Inventories Other current assets Total current assets Non-current assets Long-term equity investments Fixed assets Construction in progress Intangible assets Goodwill - - Long-term deferred expenses Deferred tax assets - - Other non-current assets Total non-current assets Total assets 21 Items Unit：RMB million At 30 June 2014 At 31 December 2013 Consolidated Parent Consolidated Parent Current liabilities Short-term loans Bills payable Accounts payable Advances from customers Employee benefits payable Taxes payable Other payables Short-term debentures payable Non-current liabilities due within one year Total current liabilities Non-current liabilities Long-term loans Debentures payable Provisions Deferred tax liabilities Other non-current liabilities Total non-current liabilities Total liabilities Shareholders’ equity Share capital Capital reserve Specific reserve Surplus reserves Retained earnings Foreign currency translation differences ) - ) - Total equity attributable to shareholders of the Company Minority interests - - Total shareholders’ equity Total liabilities and shareholders' equity 22 Consolidated and Parent Income Statement Unit：RMB million Six-month periods ended 30 June Items Consolidated Parent Consolidated Parent Operating income Less: Operating costs Sales taxes and surcharges Selling and distribution expenses General and administrative expenses Financial expenses Exploration expenses, including dry holes Impairment losses (5 ) 73 ) Add: Gain from changes in fair value ) ) Investment income Operating profit Add: Non-operating income Less: Non-operating expenses Profit before taxation Less: Income tax expense Net profit Attributable to: Equity shareholders of the Company Minority interests - - Basic earnings per share(RMB) N/A N/A Diluted earnings per share(RMB) N/A N/A Net profit Other comprehensive income Cash flow hedges - 82 - Available-for-sale financial assets Share of other comprehensive income of associates / jointly controlled entities 36 35 ) ) Foreign currency translation differences - ) - Total other comprehensive income Total comprehensive income Attributable to: Equity shareholders of the Company Minority interests - - 23 Consolidated and Parent Cash Flow Statement Unit：RMB million Six-month periods ended 30 June Items Consolidated Parent Consolidated Parent Cash flows from operating activities: Cash received from sale of goods and rendering of services Refund of taxes and levies Other cash received relating to operating activities Sub-total of cash inflows Cash paid for goods and services ) Cash paid to and for employees ) Payments of taxes and levies ) Other cash paid relating to operating activities ) Sub-total of cash outflows ) Net cash flow from operating activities Cash flows from investing activities: Cash received from disposal of investments Cash received from returns on investments Net cash received from disposal of fixed assets, intangible assets and other long-term assets Other cash received relating to investing activities 30 46 Sub-total of cash inflows Cash paid for acquisition of fixed assets, intangible assets and other long-term assets ) Cash paid for acquisition of investments ) Other cash paid relating to investing activities ) - ) - Sub-total of cash outflows (65, 433 ) Net cash flow from investing activities ) 24 Unit：RMB million Six-month periods ended 30 June Items Consolidated Parent Consolidated Parent Cash flows from financing activities: Cash received from borrowings Cash received from capital contributions - Including: Cash received from minority shareholders’ capital contributions to subsidiaries - - Sub-total of cash inflows Cash repayments of borrowings ) Cash paid for dividends, profits distribution or interest ) Including: Subsidiaries’ cash payments for distribution of dividends or profits to minority shareholders ) - ) - Other cash paid relating to financing activities ) - ) - Sub-total of cash outflows ) Net cash flow from financing activities ) ) Effects of changes in foreign exchange rate 82 - - Net (decrease) / increase in cash and cash equivalents ) ) ) 25 Consolidated Statement of Changes in Equity Share capital RMB million Capital reserve RMB million Specific reserve RMB million Surplus reserves RMB million Retained earnings RMB million Translation difference in foreign currency statements RMB million Total shareholders’ equity attributable to equity shareholders of the Company RMB million Minority interests RMB million Total share holders’ equity RMB million Balance at 1 January 2013 ) Change for the period 1. Net profit - 2. Other comprehensive income - ) ) Total comprehensive income - - - ) Transactions with owners, recorded directly in shareholders’ equity: 3. Appropriations of profits: -Appropriation for surplus reserves - - - ) - -Distributions to shareholders - ) - ) - ) -Bonus issues - - - ) - 4. Capitalisation ) - 5. Rights issue of H shares,(net of issuance cost) - 6. Acquisition of minority interests - ) - ) ) ) 7. Contributions by subsidiaries from non-controlling interests - 8. Distribution to non-controlling interests - ) ) Total transactions with owners, recorded directly in shareholders' equity - ) - 9. Net increase in specific reserve for the period - 33 Balance at 30 June 2013 ) 26 Consolidated Statement of Changes in Equity (continued) Share capital RMB million Capital reserve RMB million Specific reserve RMB million Surplus reserves RMB million Retained earnings RMB million Translation difference in foreign currency statements RMB million Total shareholders’ equity attributable to equity shareholders of the Company RMB million Minority interests RMB million Total share holders’ equity RMB million Balance at 1 January 2014 ) Change for the period 1. Net profit - 31,430　 - 31,430　 32,694　 2. Other comprehensive income - Total comprehensive income - - - Transactions with owners, recorded directly in shareholders’ equity: 3. Appropriations of profits: -Distributions to shareholders - ) - ) - ) 4. Exercise of conversion of the 2011 Convertible bonds - 5. Acquisition of minority interests - (8
